IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,994-01


EX PARTE BRITTANY MARLOWE HOLBERG





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. W-11492-C IN THE 251ST DISTRICT COURT

RANDALL COUNTY



Per Curiam. 
O R D E R


	Currently before this Court is a motion from California attorney Thomas W.
Pulliam, Jr., requesting leave to appear and participate pro hac vice as applicant's counsel
in this Court on her initial writ application.  Pursuant to the dictates of Article 11.071,
applicant filed her initial post-conviction application for writ of habeas corpus in the
convicting court on July 19, 2000.  Although the trial court has not yet forwarded the
record in the case to this Court, we grant Pulliam's motion to appear in the case once it is
before us. 
	IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2008.
Do Not Publish